OPINION — AG — **** STATE RETIREMENT SYSTEM — JUDGE — CONTRIBUTIONS **** A JUSTICE OR JUDGE WHO WAS ELIGIBLE BEFORE JANUARY 13, 1969, TO BECOME A MEMBER OF THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM BECAUSE OF HIS CAPACITY AS A STATE ELECTED OFFICIAL BUT NEVER EXERCISED HIS OPTION TO JOIN THE SYSTEM, MAY NOT AFTER JANUARY 13, 1969, MAKE RETROACTIVE CONTRIBUTIONS TO THE RETIREMENT SYSTEM TO THE TIME HE WAS FIRST ELECTED AS A STATE OFFICIAL IN ORDER TO JOIN THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM. CITE: 74 Ohio St. 1969 Supp., 913 [74-913](1)(D), 20 Ohio St. 1969 Supp., 1102 [20-1102] ET SEQ. TIM LEONARD